 Case 1:18-cr-00588-RMB Document 60 Filed 01/21/21 Page 1 of 1 PageID: 559



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
________________________
                               :
UNITED STATES OF AMERICA,      :
                               : Crim. Action No. 18-588-1(RMB)
               Plaintiff       :
                               :
       v.                      :          ORDER
                               :
JEREMY HARE,                   :
                               :
               Defendant       :
________________________       :

      This matter comes before the Court upon Defendant Jeremy

Hare’s motion to amend (Dkt. No. 43) his Expedited/Emergency Motion

to   Reduce   Sentence   for   Extraordinary   and   Compelling    Reasons

Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Dkt. No. 38.) Defendant’s

motion to amend is in the nature of an affidavit in support of his

motion to reduce sentence, based on risks posed by the spread of

COVID-19 in FCI Fort Dix. For good cause, the Court will grant the

motion   to    amend     and   take    Defendant’s     affidavit     under

consideration.

      IT IS therefore on this 21st day of January 2021,

      ORDERED that Defendant’s motion to amend (Dkt. No. 43) is

granted; and it is further

      ORDERED that the Clerk shall serve a copy of this Order on

Defendant by regular U.S. mail.

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge
